Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00854-CR

                                    Romeo HINOJOSA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011-CRM-635-D2
                       Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 7, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice